     Case 2:20-cv-10978-JVS-JEM Document 21 Filed 02/23/21 Page 1 of 5 Page ID #:97



1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                  )
      KENNARD LEE DAVIS,                            )    Case No. CV 20-10978-JVS (JEM)
12                                                  )
                          Petitioner,               )
13                                                  )    ORDER SUMMARILY DISMISSING
                    v.                              )    FIRST AMENDED PETITION FOR WRIT
14                                                  )    OF HABEAS CORPUS AND DENYING
      A.J. MALFI,                                   )    CERTIFICATE OF APPEALABILITY
15                                                  )
                          Respondent.               )
16                                                  )
17
                                             INTRODUCTION
18
            On November 25, 2020, Kennard Lee Davis (“Petitioner”), a state prisoner
19
      proceeding pro se, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in
20
      the United States District Court for the Eastern District of California. On December 3, 2020,
21
      the case was transferred to this Court. On December 21, 2020, Petitioner filed a first
22
      amended petition (“FAP”).
23
            In this action, Petitioner is not challenging the validity of his underlying conviction or
24
      sentence; those claims are pending in another action before the Court, Kennard Lee Davis
25

26

27

28
     Case 2:20-cv-10978-JVS-JEM Document 21 Filed 02/23/21 Page 2 of 5 Page ID #:98



1     v. A.J. Malfi, CV 06-4744-JVS (JEM) (“First Habeas Action”). Rather, Petitioner is asking
2     the Court to “reinstate and/or reappoint [him] back to competency status.” (FAP at 5.)1
3            The FAP fails to state a cognizable habeas claim and should be dismissed with
4     prejudice for lack of jurisdiction.
5                                           FIRST HABEAS ACTION
6            On May 9, 2002, in Los Angeles County Superior Court case number NA045302, a
7     jury convicted Petitioner of two counts of assault with a deadly weapon (Cal. Penal Code §
8     245(a)(1)). The jury found that Petitioner had six prior “strike” convictions under California’s
9     Three Strikes Law (Cal. Penal Code §§ 667(b)-(i), 1170.12(a)-(d)), six prior serious felony
10    convictions (Cal. Penal Code § 667(a)(1)), and served six prior prison terms (Cal. Penal
11    Code § 667.5(b)). On December 6, 2002, the trial court sentenced Petitioner to state prison
12    for a term of fifty years to life plus fifteen years. (Respondent’s Lodged Documents filed in
13    the First Habeas Action (“LD”) 1 at 2, 4; 2 Clerk’s Transcript at 36-37, 274, 336-37.)
14           Petitioner appealed and filed various petitions in the state courts collaterally attacking
15    his conviction, all of which were denied. (LD 1-8, 11-19.)
16           On July 25, 2006, Petitioner constructively filed both a petition for writ of habeas
17    corpus and a first amended petition for writ of habeas corpus in the First Habeas Action. On
18    May 8, 2007, the district court dismissed the action without prejudice as a mixed petition
19    containing unexhausted claims.
20           Petitioner appealed, claiming that it was error to dismiss First Habeas Action without
21    first holding a competency hearing. On August 17, 2009, the Ninth Circuit issued a
22    memorandum opinion reversing the judgment and remanding the matter for a competency
23    hearing.
24

25

26
             1
               Petitioner also has filed three motions asking the Court to “reappoint and/or
27    reinstate Petitioner back to competency status based on removal of forced involuntary
      psychotropic medication order” (Docket Nos. 18-20) and four requests for judicial notice
28    attaching documents from cases he has filed in other courts (Docket Nos. 13-15, 17).

                                                     2
     Case 2:20-cv-10978-JVS-JEM Document 21 Filed 02/23/21 Page 3 of 5 Page ID #:99



1            Upon remand, Petitioner was appointed counsel. On July 21, 2011, a competency

2     hearing was held. After the hearing, the Court determined that Petitioner was incompetent

3     and appointed a guardian ad litem.

4            On March 21, 2012, Petitioner filed a second amended petition (“SAP”), which

5     sets forth approximately sixteen claims challenging the validity of Petitioner’s conviction.

6     The Court also granted Petitioner’s motion to stay the First Habeas Action to allow him to

7     exhaust state remedies.

8            On March 16, 2015, the Court dismissed the action with prejudice as untimely and

9     granted in part Petitioner’s request for a certificate of appealability.

10           On February 1, 2018, the Ninth Circuit issued a memorandum opinion vacating the

11    judgment and remanding for further proceedings. The Ninth Circuit determined that the first

12    amended petition in the First Habeas Action was filed one day after the statute of limitations

13    expired and remanded the matter for a determination whether Petitioner was diligent for

14    purposes of equitable tolling.

15           On April 6, 2018, the Court ordered Respondent to file an answer to the SAP

16    addressing Petitioner’s claims on the merits, Petitioner’s diligence in pursuing his federal

17    claims, and the need for an evidentiary hearing regarding Petitioner’s diligence.

18           On June 29, 2018, Respondent filed an answer to the SAP. Petitioner’s reply is

19    presently due in June 2021.

20           Petitioner is currently incarcerated pursuant to the state court judgment at issue in

21    the First Habeas Action.

22                                              DISCUSSION

23    I.     DUTY TO SCREEN

24           Rule 4 of the Rules Governing Section 2254 Cases in the United States District

25    Courts mandates the summary dismissal of a Section 2254 petition "[i]f it plainly appears

26    from the petition and any attached exhibits that the petitioner is not entitled to relief in the

27    district court." Rule 4, 28 U.S.C. foll. § 2254. For the reasons set forth below, the FAP

28    should be summarily dismissed.

                                                       3
     Case 2:20-cv-10978-JVS-JEM Document 21 Filed 02/23/21 Page 4 of 5 Page ID #:100



1     II.      THE FIRST AMENDED PETITION SHOULD BE DISMISSED
2              This Court may entertain a petition for a writ of habeas corpus "in behalf of a person
3     in custody pursuant to the judgment of a State court only on the ground that he is in custody
4     in violation of the Constitution or laws or treaties of the United States." 28 U.S.C. § 2254(a).
5     In order to state a habeas claim, the petitioner must challenge the validity of the fact or
6     duration of his confinement. See Muhammad v. Close, 540 U.S. 749, 750 (2004) (per
7     curiam) ("Challenges to the validity of any confinement or to particulars affecting its duration
8     are the province of habeas corpus . . . .") (citing Preiser v. Rodriguez, 411 U.S. 475, 500
9     (1973)); Wilkinson v. Dotson, 544 U.S. 74, 79 (2005) (habeas is the proper vehicle where
10    the prisoner "seeks either immediate release from prison, or the shortening of his term of
11    confinement"). Claims that "would not necessarily lead to [a prisoner's] immediate or earlier
12    release from confinement" do not fall within "the core of habeas corpus" and fail to confer
13    habeas jurisdiction on the court. Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016) (en
14    banc).
15             Here, Petitioner’s sole claim is that he should be “reinstate[d] and/or restore[d] back
16    to competency status.” (FAP at 5.) He does not challenge the validity of his confinement;
17    those claims are being litigated in the First Habeas Action. Even if Petitioner were to prevail
18    on his claim here, it would not lead to his immediate or earlier release from custody.
19    Accordingly, the FAP fails to state a cognizable habeas claim and should be dismissed with
20    prejudice for lack of jurisdiction.
21                                  CERTIFICATE OF APPEALABILITY
22             Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court “must
23    issue or deny a certificate of appealability when it enters a final order adverse to the
24    applicant.”
25             The Court has found that the Petition should be dismissed with prejudice. For the
26    reasons stated above, the Court concludes that Petitioner has not made a substantial
27    showing of the denial of a constitutional right, as is required to support the issuance of a
28    certificate of appealability. See 28 U.S.C. § 2253(c)(2).

                                                       4
     Case 2:20-cv-10978-JVS-JEM Document 21 Filed 02/23/21 Page 5 of 5 Page ID #:101



1                                                     ORDER
2            IT IS HEREBY ORDERED that: (1) the FAP is dismissed with prejudice; and
3     (2) a certificate of appealability is denied.
4            IT IS SO ORDERED.
5

6     DATED: February 23, 2021
                                                        JAMES V. SELNA
7                                                 UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        5
